Title: To John Adams from Lewis Richard Morris, 28 September 1800
From: Morris, Lewis Richard
To: Adams, John



Sir—
Vermont—Springfield 28th: Septr: 1800—

I took the liberty some weeks since to trouble you with a letter in favor of John Cook Esquire of Rutland in this State, who solicits a Company in the Corps of Artillerists and Engineers. I must pray your pardon for again troubling you on this subject—but I omitted to mention in my former letter—that Captn: Hyde of the 1st: Regt. of Infantry—and Lieutt: Leonard of the second Regt. of Artillery are the only Officers now in service from Vermont—Lieutt Leonard Williams now of the 2d: Regt of Artillery was nominated to the Senate as of Vermont—when he really belonged to Waltham in Massachusetts—this can be accounted for from his having resided several years in this State—permit me Sir to add that upwards of two hundred Men have been recruited from Vermont for the Regiments now in service, these considerations will have such weight in your mind as they merit—I cannot but believe that a few Officers well selected from the interior of New England will be advantageous to the recruiting service—
I have the honor to be— / with the highest— / Respect & Esteem— / Sir— / your most obedt: servt.,

L R Morris